              Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 1 of 10



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     EREZ REUVENI
 5   Assistant Director
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel

11                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
                                                  )
14    East Bay Sanctuary Covenant, et al.,        )
                                                  )
15                  Plaintiffs,                   )   EMERGENCY MOTION TO STAY
16                                                )   PRELIMINARY-INJUNCTION ORDER
                                                  )   PENDING APPEAL
17                                                )
      v.                                          )   Civil Action No. 1:19-cv-04073-JST
18
      William Barr, et al.,                       )
19                                                )
                    Defendants.                   )
20                                                )
21
22
23
24
25
26
27
28


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Barr,
     Case No. 1:19-cv-04073-JST
              Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 2 of 10




 1                                           INTRODUCTION
 2          Defendants hereby move the Court to stay its preliminary injunction barring enforcement
 3   of the Department of Justice’s and Department of Homeland Security’s rule, Asylum Eligibility
 4   and Procedural Modifications, 84 Fed. Reg. 33,829 (July 16, 2019), pending a decision from the
 5   Ninth Circuit on Defendants’ forthcoming appeal. Defendants also ask that the Court enter an
 6   order staying its preliminary injunction during the interim period while the Court considers this
 7   motion. Defendants advise the Court that they intend to seek emergency relief from the Ninth
 8   Circuit by Friday, August 2, 2019, if this Court does not grant stay relief. If, upon reviewing this
 9   motion, the Court does not believe that Defendants have met the requirements for a stay,
10   Defendants request that the Court summarily deny the motion without awaiting a response from
11   Plaintiffs. Otherwise, the government respectfully asks that the Court rule on the motion no later
12   than noon Pacific time on August 2, 2019, after which time Defendants intend to promptly seek
13   relief in the Ninth Circuit. Defendants have notified Plaintiffs, who oppose the relief requested in
14   this motion.
15          As explained below, the balance of harms weighs strongly in favor of a stay and,
16   respectfully, Defendants are likely to prevail on the merits in their appeal. This Court’s injunction
17   directly undermines the Executive’s constitutional and statutory authority to enact new regulations
18   to address the ongoing border crisis and conflicts with a ruling from the U.S. District Court for the
19   District of Columbia that denied a temporary restraining order of the same rule based on a similar
20   record of alleged harms to the Plaintiffs. The Court’s injunction immediately harms the public by
21   thwarting this rule, issued in accordance with the Departments’ broad and express statutory
22   authority over asylum. The injunction undermines the Executive Branch’s efforts, including its
23   international diplomatic efforts, to encourage the large number of aliens transiting Mexico to seek
24   asylum in other available countries. Defendants acted well within their statutory and constitutional
25   authority to address a major crisis, and the Court’s injunction irreparably harms the government
26   and jeopardizes important national interests. The organizational Plaintiffs, by contrast, have
27   identified only speculative harms to their abstract missions and to their administrative interests
28   that they claim they would suffer from implementation of the rule.


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                      1
     Case No. 1:19-cv-04073-JST
                Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 3 of 10




 1                                      STANDARD OF REVIEW
 2          In deciding a motion to stay an order pending appeal, courts consider four factors:
 3   “(1) whether the stay applicant has made a strong showing that he is likely to succeed on the merits;
 4   (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay
 5   will substantially injure the other parties interested in the proceeding; and (4) where the public
 6   interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009). A stay is appropriate if the movant
 7   demonstrates serious questions going to the merits on appeal and the balance of hardships tips
 8   sharply in its favor. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir. 2011).
 9                                             ARGUMENT
10   I.     The Balance of Harms Weighs Strongly in Favor of a Stay
11          The serious and irreparable harms to the government and the public from this Court’s
12   injunction outweigh any harm that Plaintiffs might suffer if the injunction is stayed. The Supreme
13   Court reached a similar conclusion when it stayed in full the injunctions issued by district courts
14   in Trump v. Hawaii, No. 17A550, 2017 WL 5987406 (U.S. Dec. 4, 2017), and Trump v.
15   International Refugee Assistance Project (IRAP), No. 17A560, 2017 WL 5987435 (U.S. Dec. 4,
16   2017). The Supreme Court necessarily determined that the government’s national-security and
17   foreign-policy interests outweighed the plaintiffs’ interests in those cases. See Nken, 556 U.S. at
18   434.   The government’s foreign-policy and border-security interests here—which relate to
19   negotiations with Mexico and other countries to address large groups of aliens leaving the Northern
20   Triangle and illegally crossing or presenting themselves at our southern border—are similarly
21   weighty.
22          A.      The Preliminary Injunction Irreparably Harms the Government and Public
23          This Court’s injunction undermines the Executive Branch’s constitutional and statutory
24   authority to prioritize those seeking asylum and address the crisis at the border. The Executive
25   Branch’s protection of these interests warrants the utmost deference, particularly where, as here,
26   it acts based on “[p]redictive judgment[s]” regarding the rule’s effect on the border and
27   negotiations with foreign countries. Dep’t of the Navy v. Egan, 484 U.S. 518, 529 (1988); see
28   Holder v. Humanitarian Law Project, 561 U.S. 1, 33-35 (2010).               Rules “concerning the


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                      2
     Case No. 1:19-cv-04073-JST
              Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 4 of 10




 1   admissibility of aliens” also “implement[] an inherent executive power.” United States ex rel.
 2   Knauff v. Shaughnessy, 338 U.S. 537, 542 (1950). Thus, a stay pending appeal is appropriate
 3   where an injunction “is not merely an erroneous adjudication of a lawsuit between private litigants,
 4   but an improper intrusion by a federal court into the workings of a coordinate branch of the
 5   Government.” INS v. Legalization Assistance Project, 510 U.S. 1301, 1305-06 (1993) (O’Connor,
 6   J., in chambers); see Heckler v. Lopez, 463 U.S. 1328, 1330 (1983) (Rehnquist, J., in chambers);
 7   see also Adams v. Vance, 570 F.2d 950, 954 (D.C. Cir. 1978) (per curiam).
 8          The Court’s order enjoining enforcement of the rule necessarily imposes irreparable harm
 9   on the government and the public. Even a single State “suffers a form of irreparable injury” “[a]ny
10   time [it] is enjoined by a court from effectuating statutes enacted by representatives of its people.”
11   Maryland v. King, 567 U.S. 1301, 1303 (2012) (Roberts, C.J., in chambers) (citation omitted); see,
12   e.g., Council for Economic Equity v. Wilson, 122 F.3d 692, 698 n.4 (9th Cir. 1997). A fortiori, this
13   Court’s injunction imposes irreparable injury on the Executive Branch and the public given that
14   the rule rests on the discretion-laden judgments of two Cabinet members designed to prioritize
15   certain asylum seekers and address the humanitarian crisis at the border.
16          In issuing the rule, the Departments explained that during the first eight months of FY2019
17   the Department of Homeland Security has apprehended 524,446 non-Mexican border-crossers—
18   nearly double from the prior two years combined. 84 Fed. Reg. at 33,838. Based on historical
19   trends, the Departments explained that many of these aliens will claim a fear of persecution, secure
20   release into our country, and then never apply for asylum, never show up for their asylum hearings,
21   or ultimately have their asylum claims rejected as meritless. Id. at 33,839-41. The Executive
22   Branch is entitled to use every legal tool available to stem the flow of aliens who lack valid asylum
23   claims. The rule thus addresses the problems presented by the many aliens who have no bona fide
24   asylum claim “by restricting the claims of aliens who, while ostensibly fleeing persecution, chose
25   not to seek protection at the earliest possible opportunity,” raising “questions about the validity
26   and urgency of the alien’s claim.” Id. at 33,839. The rule encourages aliens to apply for protection
27   in other countries that they enter before proceeding to the United States, aids ongoing negotiations
28   with Mexico and other countries on deterring mass migration to the United States, and promotes


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                      3
     Case No. 1:19-cv-04073-JST
              Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 5 of 10




 1   asylum’s purpose of helping desperate refugees who reach our shores with truly nowhere else to
 2   turn. Immediate action is warranted for the prioritization of legitimate asylum claims and to
 3   respond to the conditions at the border, which is suffering from a surge in border crossings. The
 4   problem is all the greater given this Court’s extension of its order not only to the organizations
 5   before the Court, or even to aliens with whom these organizations have an attorney-client
 6   relationship, but also to all aliens worldwide who traverse third countries to come to the United
 7   States. See Dkt. 28, Council on Am.-Islamic Relations v. Trump, 1:19-cv-2117 (D.D.C. July 24,
 8   2019) (CAIR) (denying TRO in organizations’ challenge to same rule).
 9          The Supreme Court has warned of “the danger of unwarranted judicial interference in the
10   conduct of foreign policy.” Kiobel v. Royal Dutch Petroleum Co., 569 U.S. 108, 116 (2013). The
11   injunction here effects such interference by substituting the Court’s independent views on
12   conditions in Mexico for the policy determinations of the political branches of the U.S.
13   government. See id.; EEOC v. Arabian American Oil Co., 499 U.S. 244, 248 (1991) (courts should
14   not “run interference” in a “delicate field of international relations”). The Executive Branch—
15   tasked with international relations—found that the “rule will facilitate ongoing diplomatic
16   negotiations with foreign countries regarding migration issues, including measures to control the
17   flow of aliens into the United States ... and the urgent need to address the current humanitarian and
18   security crises along the southern land border between the United States and Mexico.” 84 Fed.
19   Reg. at 33,842. It is not the province of any court to itself determine that “Mexico is not a safe
20   third option for many refugees, despite its party status to all three agreements.” Order 23. Thus,
21   the United States suffers a separation-of-powers harm in the Court’s blocking of the Executive
22   Branch’s lawful action, on top of the harms to the Nation and the public described above and in
23   Defendants’ prior briefing.
24          B.      A Stay Pending Expedited Appeal Would Not Substantially Harm Plaintiffs
25          As the government explained in its opposition brief and at the July 24, 2019 hearing,
26   Plaintiffs themselves have not shown that they face irreparable harm on their own account that is
27   tied to the rule, and cognizable under the INA, because expending resources does not constitute
28   irreparable harm. See TRO Br. 23-34. Indeed, they have not even identified an actual client in


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                      4
     Case No. 1:19-cv-04073-JST
              Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 6 of 10




 1   fact affected by the rule. Nor can they rely on financial concern. See, e.g., Sampson v. Murray,
 2   415 U.S. 61, 90 (1974) (“Mere injuries, however substantial, in terms of money, time and energy
 3   necessarily expended … are not enough.”). And their professed inability to comment does not
 4   present irreparable harm: Plaintiffs may comment on the rule now, and any harms tied to the
 5   impact of the rule at present are again purely monetary. L.A. Mem’l Coliseum Comm’n v. Nat’l
 6   Football League, 634 F.2d 1197, 1202 (9th Cir. 1980).
 7          Plaintiffs failed to establish irreparable harm sufficient to warrant an injunction. The
 8   balance of harms strongly supports a stay of this Court’s injunction pending appeal.
 9   II.    The Government is Likely to Prevail on the Merits
10          The government respectfully submits that, notwithstanding this Court’s order, the
11   government is likely to succeed on the merits of its appeal.1
12          This Court held that the rule is inconsistent with the safe-third-country provision, 8 U.S.C.
13   § 1158(a)(2)(A), and the firm-resettlement bar to asylum eligibility, id. § 1158(b)(2)(A)(vi). Order
14   21-27. In the Court’s view, “both [of these] provisions incorporate requirements to ensure that the
15   third country in question actually is a safe option,” Order 22, evidencing a congressionally-
16   mandated requirement that the agency consider “an applicant’s circumstances and those of the
17   third country” before asylum could be denied based on a failure to apply in that third country,
18   Order 22-23.
19          But the statute contains no such mandate. The firm-resettlement statutory bar contains no
20   express requirements regarding what the agency must consider in applying that bar. See 8 U.S.C.
21   § 1158(b)(2)(A)(vi).    The “requirements” that the Court found compelling are regulatory, not
22   statutory, and thus a result of a determination by the Attorney General regarding how his discretion
23   should be used. 8 C.F.R. §§ 208.15; 1208.15. That the Attorney General determined that certain
24   considerations should govern the analysis of whether the firm-resettlement bar applies says
25   nothing about the permissibility of adopting a distinct rule, applying to a different class of aliens,
26   and without mandating an individualized assessment of third country conditions.
27
     1
28    The government also reasserts its objections to Plaintiffs Article III standing and their failure to
     plead a claim within the statutory zone of interests. See TRO Br. 7.

     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                      5
     Case No. 1:19-cv-04073-JST
              Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 7 of 10




 1          As for the safe-third-country provision, Congress did incorporate specific language to
 2   govern application of the bar: removal must be pursuant to a valid agreement, to a country where
 3   the alien would not face persecution on account of a protected ground, and “where the alien would
 4   have access to a full and fair procedure for determining a claim to asylum or equivalent temporary
 5   protection.” 8 U.S.C. § 1158(a)(2)(A). But mandating these requirements in the specific context
 6   of removal to a safe third country says nothing about the permissibility of adopting the third-
 7   country-transit rule, which is not concerned with the removal of aliens to a safe third country, but
 8   with barring a discretionary benefit to aliens who failed to seek available relief while en route to
 9   the southern border. Indeed, the safe-third-county provision does not even require that an alien set
10   foot in the country to which he may be removed; the rule here does.
11          In the end, although the Court expressly disclaimed a holding that the statute prohibits the
12   “government from adopting additional mandatory bars based on an applicant’s relationship with a
13   third country,” Order 21, its opinion effectively embraces that view. Yet, as the government noted
14   in its response, there is no indication on the face of the statute that the Attorney General may not
15   take into account an alien’s transit to the United States in considering whether to exercise his
16   discretion to grant asylum, and no conflict between the rule and the existing statutory bars. See
17   TRO Br. 9-14. The existing third-country-transit rule complements, rather than displaces, either
18   bar, and all three are concerned with different classes of aliens—a fact that the Court recognized.
19   See Order 23 (noting that the firm resettlement bar applies to an option “the alien had or has,” that
20   the safe-third-country provision applies to an option the alien “will have,” and that the challenged
21   rule applies to an option the alien “forewent”).
22          The Court’s good-cause and foreign-affairs analysis is also erroneous. As to foreign
23   affairs, the Court incorrectly concluded that the rule must be supported by a showing of “definitely
24   undesirable international consequences,” and that “facilitat[ing] ongoing negotiations” regarding
25   illegal immigration is not enough. Order 28. Neither conclusion is correct. See 5 U.S.C.
26   § 553(a)(1) (no such showing required to invoke); Yassini v. Crosland, 618 F.2d 1356, 1360 (9th
27   Cir. 1980) (“prompt response” required to embassy takeover sufficient for foreign affairs
28   exception). The choice of the Executive Branch here—to require aliens seeking asylum to seek it


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                       6
     Case No. 1:19-cv-04073-JST
              Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 8 of 10




 1   in the countries they traverse en route to the United States, as part of the Executive Branch’s efforts
 2   in negotiations with other countries—is a “[d]ecision[] involving the relationships between the
 3   United States and its alien visitors” that “implicate[s] our relations with foreign powers” and
 4   “implement[s] the President’s foreign policy.” Id. at 1361.
 5           Likewise, the good-cause analysis was flawed. Although the Court recognized that the
 6   record contained the same newspaper article that permitted “the agencies to infer that ‘smugglers
 7   might [] communicate’ the rule’s unfavorable terms to potential asylum seekers,” thereby inducing
 8   a surge to the border if notice and comment was undertaken, Order 31 (quoting East Bay Sanctuary
 9   Covenant v. Trump, 354 F. Supp. 3d 1094, 1115 (2018)), it nevertheless rejected the same article
10   as a basis for good cause here because “[a] single, progressively more stale article cannot excuse
11   notice-and-comment for every immigration-related regulation ad infinitum.” Order 31. But the
12   article in question no less demonstrates that aliens respond to changes in immigration policies now
13   than it did in October, 2018. It is not the age of the article, but it the logic contained within it that
14   is important—it discusses the current trends toward information-sharing and responses to changes
15   in policy, as do several other sources in the record that the Court ignored. See AR438-48.
16   Moreover, the court’s second-guessing of the inferences drawn by the agencies based on these
17   articles is contrary to bedrock principle of administrative law which preclude courts from “second-
18   guessing the” Attorney General’s and Secretary’s “weighing of risks and benefits” and decisions
19   based on that weighing. Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2571 (2019).
20           The Court’s holding that the rule is arbitrary and capricious—because the agencies failed
21   to address whether “asylum in Mexico is a feasible alternative to relief in the United States,” Order.
22   33; see also id. 33-39—is equally mistaken. None of the rule’s stated rationales depends on the
23   feasibility of Mexico’s asylum system to absorb transiting aliens. See 84 Fed. Reg. at 33,831. And
24   even if they did, it is “reasonable for the [agency] to rely on its experience” to arrive at its
25   conclusions, even if those conclusions are not supported with “empirical research.” Sacora v.
26   Thomas, 628 F.3d 1059, 1068-69 (9th Cir. 2010). More importantly, the Court’s review and
27   second-guessing (Order 34-39) of the agencies’ assessment of conditions in Mexico or Northern
28   Triangle countries was contrary to the well-settled “recogni[tion] that it is for the political


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                       7
     Case No. 1:19-cv-04073-JST
               Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 9 of 10




 1   branches, not the judiciary, to assess practices in foreign countries and to determine national policy
 2   in light of those assessments.” Munaf v. Geren, 553 U.S. 674, 700-01 (2008). And if that is so
 3   even in cases implicating the denial or violation of constitutional rights of citizens, see id., a fortiori
 4   it is true with aliens like those on whose behalf Plaintiffs purport to speak, who are seeking initial
 5   admission to this country. See U.S. ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 542 (1950).
 6           Finally, the court’s injunction imposes particularly sweeping harm because it defies the
 7   rule that injunctions “be no more burdensome to the defendant than necessary to provide complete
 8   relief to the plaintiffs”—particularly when, on the same day, the U.S. District Court for the District
 9   of Columbia denied a temporary restraining order challenging the same rule. Madsen v. Women’s
10   Health Ctr., Inc., 512 U.S. 753, 765 (1994); see Dkt. 28, CAIR, 1:19-cv-2117.
11                                               CONCLUSION
12           For the reasons stated above, the Court should grant a stay pending appeal.
13
                                                      Respectfully submitted,
14
15                                                    JOSEPH H. HUNT
                                                      Assistant Attorney General
16
                                                      SCOTT G. STEWART
17
                                                      Deputy Assistant Attorney General
18
                                                      WILLIAM C. PEACHEY
19                                                    Director
20
                                                  By: /s/ Erez Reuveni
21                                                   EREZ REUVENI
                                                     Assistant Director
22                                                   Office of Immigration Litigation
23                                                   U.S. Department of Justice, Civil Division
                                                     P.O. Box 868, Ben Franklin Station
24                                                   Washington, DC 20044
                                                     Tel: (202) 307-4293
25                                                   Email: Erez.R.Reuveni@usdoj.gov
26
                                                      PATRICK GLEN
27                                                    Senior Litigation Counsel
28   Dated: July 29, 2019                             Attorneys for Defendants


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                         8
     Case No. 1:19-cv-04073-JST
             Case 3:19-cv-04073-JST Document 47 Filed 07/29/19 Page 10 of 10




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on July 29, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court for the United States Court of for the Northern District of California by
 4   using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
 5   accomplished by the CM/ECF system.
 6
                                     By: /s/ Erez Reuveni
 7
                                         EREZ REUVENI
 8                                       Assistant Director
                                         United States Department of Justice
 9                                       Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     DEFENDANTS’ MOTION FOR STAY
     East Bay Sanctuary v. Trump,                   9
     Case No. 1:19-cv-04073-JST
                 Case 3:19-cv-04073-JST Document 47-1 Filed 07/29/19 Page 1 of 2



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     EREZ REUVENI
 5   Assistant Director
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel

11                                   UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13                                                  )
      East Bay Sanctuary Covenant, et al.,          )
14                                                  )        Civil Action No. 3:19-cv-04073-JST
                                                    )
15                       Plaintiffs,                )        [PROPOSED] ORDER GRANTING
16                                                  )        MOTION TO STAY
                                                    )
17    v.                                            )
                                                    )
18
      William Barr, et al.,                         )
19                                                  )
                         Defendants.                )
20                                                  )
21             Before the Court is the Defendants’ motion for a stay of the Court’s order entering a
22   preliminary injunction (ECF No. 42) pending appeal. Having reviewed the motion, IT IS
23   HEREBY ORDERED that the motion is GRANTED.
24
25
     Dated: July __, 2019                                   _______________________
26                                                          United States District Judge
27
28


     PROPOSED ORDER
     East Bay Sanctuary v. Barr,
     Case No. 1:19-cv-04073-JST
                 Case 3:19-cv-04073-JST Document 47-1 Filed 07/29/19 Page 2 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     PROPOSED ORDER
     East Bay Sanctuary v. Barr,
     Case No. 1:19-cv-04073-JST
